Appellants as complainants below filed their amended bill of complaint against appellees seeking to enjoin the city of Fort Myers from paying Snell Brothers for certain improvements contracted by them to be performed on behalf of said City August 12, 1924. Resistance to payment for said improvements is predicated on the ground that they were made in "Valencia Terrace," a subdivision outside the city limits of Fort Myers. It appears that subsequent to making the contract for the improvements *Page 24 
brought in question the Legislature of Florida by Chapter 10563, Acts of 1925, enlarged the city limits of Fort Myers to include "Valencia Terrace" and validated all contracts with reference thereto.
The demurrer on behalf of the city of Fort Myers to the amended bill of complaint was sustained, injunction was denied and the cause comes here on appeal from that order.
Even if the contract with Snell Brothers was invalid in its inception it was one that the Legislature was fully authorized to approve and validate which was accomplished by Chapter 10563, Acts of 1925, so the decree of the chancellor is affirmed on authority of Jacksonville v. Basnett, 20 Fla. 525; Smith v. Lange, 20 Fla. 697; Parker v. Jacksonville, 37 Fla. 342, 20 So. 538; Cranor v. Volusia County, 54 Fla. 526, 45 So. 455; Camp v. State, 71 Fla. 381, 72 So. 483; Charlotte Harbor N. R. Co. v. Wells, 78 Fla. 227, 82 So. 770.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion. *Page 25